Citation Nr: 9918998	
Decision Date: 07/12/99    Archive Date: 07/20/99

DOCKET NO.  95-41 077	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to an increased evaluation for a respiratory 
disorder, currently evaluated as 60 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C.A. Skow, Associate Counsel



INTRODUCTION

The appellant served on active duty from February 1959 to 
March 1962.

This matter came before the Board of Veterans' Appeals (the 
Board) on appeal from an April 1995 rating decision of the 
New Orleans, Louisiana, Department of Veterans Affairs 
Regional Office (VARO).  Thereafter, the appellant notified 
the VA that he had relocated to Kentucky.  His claims folder 
was transferred to the Louisville, Kentucky, VARO.

In August 1998, the appellant implicitly raised the issue of 
entitlement to a total rating based on individual 
unemployability due to service-connected disability.  This 
issue is referred to VARO for appropriate action.

The record does not show that VARO considered referral of 
this case to the Chief Benefits Director or the Director, 
Compensation and Pension Service, for the assignment of an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) (1998).  
The United States Court of Appeals for Veterans Claims 
(Court) has recently held that the Board is precluded by 
regulation from assigning an extraschedular rating under 
38 C.F.R. § 3.321(b)(1) in the first instance; however, the 
Board is not precluded from considering whether referral to 
the appropriate first-line official is required.  The Board 
is still obligated to seek out all issues that are reasonably 
raised from a liberal reading of documents or testimony of 
record and to identify all potential theories of entitlement 
to a benefit under the law and regulations.  Floyd v. Brown, 
9 Vet.App. 88 (1996).  Moreover, the Court has also held that 
the Board must address referral under 38 C.F.R. § 3.321(b)(1) 
only when circumstances are present which the Director of 
VA's Compensation and Pension Service might consider 
exceptional or unusual.  Shipwash v. Brown, 8 Vet.App. 218, 
227 (1995).  Having reviewed the record with these holdings 
in mind, the Board finds no basis for action on the question 
of the assignment of an extraschedular rating.



FINDING OF FACT

The appellant's respiratory disorder is currently manifested 
by pulmonary function test findings for an FEV-1 value of 
34.1 percent predicted in October 1997 and 40.3 percent 
predicted in February 1998, and an DLCO (SB) value of 39.8 
percent predicted in October 1997 and 64.1 percent predicted 
in February 1998.  The medical evidence of records does not 
show maximum exercise capacity less than 15 ml/kg/min. oxygen 
consumption (with cardiac or respiratory limitation, or cor 
pulmonale (right heart failure), or right ventricular 
hypertrophy, or pulmonary hypertension (shown by Echo or 
cardiac catheterization), or episode(s) of acute respiratory 
failure, or that the appellant requires outpatient oxygen 
therapy.


CONCLUSION OF LAW

The schedular criteria for a 100 percent rating for a 
respiratory disorder are met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991 & Supp. 1998); 38 C.F.R. § 3.321, Part 4, 
Diagnostic Code 6604 (1998).


REASONS AND BASES FOR FINDING AND CONCLUSION

The appellant served on active duty from February 1959 to 
March 1962.  By a rating decision dated December 1969, 
service connection was established for respiratory disorder, 
diagnosed as right-sided idiopathic unilateral hyperlucent 
chest syndrome.  This condition was originally rated at the 
noncompensable disability level and over the years, with 
increased respiratory difficulties, the disability rating was 
increased to 10 percent.

In January 1995, the appellant requested an increased 
disability rating for respiratory disorder.  At this time, he 
submitted private treatment records dated 1994 showing 
pulmonary pathology.  Specifically, persistent scarring or 
atelectasis of the left lower lung was shown.  A pulmonary 
function study dated December 1994 demonstrated a Forced 
Expiratory Volume (FEV-1) of 59 percent predicted; predicted 
percentages were not shown for the Forced Expiratory Volume 
in one second to Forced Vital Capacity (FEV-1/FVC) and for 
Diffusion Capacity of the Lung for Carbon Monoxide by the 
Single Breath Method (DLCO SB).

In April 1995, a VA respiratory examination was conducted.  
By history, the appellant was employed full-time.  He 
complained of exertional dyspnea upon ambulation of more than 
1 block at an average speed on level ground.  He reported 
that he slept on a pillow without paroxysmal nocturnal 
dyspnea or orthopnea.  He further reported that he had 
occasional mild ankle swelling.  Examination was negative for 
active malignant pulmonary process.  Pulmonary function 
testing revealed an FEV1 of 47 percent predicted and an 
FEV1/FVC of 79 percent predicted.  The impression was severe 
obstructive lung disease with minimal improvement after 
bronchodilator and moderate restriction of volume excursion 
of lungs.  Chronic obstructive pulmonary disease was also 
shown.  The final diagnosis was idiopathic unilateral 
hyperlucent chest syndrome of the right lung with severe 
respiratory impairment.

By a rating decision dated April 1995, respiratory disability 
was evaluated as 30 percent disabling.  This case was 
subsequently remanded by the Board for reevaluation under 
revised respiratory regulations.

A pulmonary function test conducted in October 1997 
demonstrated an FEV-1 of 34.1 percent predicted, and an DLCO 
(SB) of 39.8 percent predicted.  The impression was severe 
obstructive lung disease without bronchodilator response and, 
in combination with obstructive spirometry, emphysema was 
suggested.

On VA respiratory examination in November 1997, the appellant 
complained of shortness of breath, a productive daily cough, 
and an inability to climb more than 5 or 6 stairs without 
shortness of breath, and an inability to walk more than 50 or 
75 feet without shortness of breath.  He denied chest pain 
and cardiac disease.  There were no symptoms of sleep apnea.  
A chest x-ray revealed a very prominent left pulmonary 
artery; the right artery could not be viewed clearly, but 
seemed possibly small or atrophic.  The diagnosis was chronic 
obstructive pulmonary disease in a nonsmoker.

An addendum dated March 1998 to the November 1997 VA 
examination report was prepared following a second pulmonary 
function test in February 1998.  The February 1998 pulmonary 
function test demonstrated an FEV-1 of 40.3 percent predicted 
and an DLCO (SB) of 64.1 percent predicted.  The 
interpretation was "severe obstruction.  No restriction, 
mild defect in DLCO..."  The March 1998 addendum reflects that 
the appellant has severe chronic obstructive pulmonary 
disease and agenesis of the right pulmonary artery with 
severe impairment.  There were no findings for cor pulmonale 
(right heart failure), right ventricular hypertrophy, 
pulmonary hypertension (shown by Echo or cardiac 
catheterization), episode(s) of acute respiratory failure, or 
that the appellant required outpatient oxygen therapy.

ANALYSIS

In evaluating the appellant's request for an increased rating 
for respiratory disability, the Board considers the medical 
evidence of record.  The medical findings are compared to the 
criteria in the VA Schedule for Rating Disabilities.  38 
C.F.R. Part 4 (1998).  In so doing, it is our responsibility 
to weigh the evidence before us.  Gilbert v. Derwinski, 
1 Vet.App. 49 (1990).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (1998).  All evidence must be 
evaluated in arriving at a decision regarding an increased 
rating.  38 C.F.R. §§ 4.2, 4.6 (1998).

The Board has carefully reviewed the pertinent medical 
evidence, including the appellant's entire medical history in 
accordance with 38 C.F.R. § 4.1 (1998) and Peyton v. 
Derwinski, 1 Vet.App. 282 (1991).

The VA Schedule for Rating Disabilities provides a 60 percent 
rating where a pulmonary function study demonstrates an FEV-1 
of 40 to 55 percent predicted, or; FEV-1/FVC of 40 to 55 
percent, or; DLCO (SB) of 40 to 55 percent of predicted, or; 
maximum oxygen consumption of 15 to 20 ml/kg/mn. (with 
cardiorespiratory limit).

A 100 percent rating is provided where a pulmonary function 
study demonstrates an FEV-1 of less than 40 percent of 
predicted value, or; FEV-1/FVC of less than 40 percent, or; 
DLCO (SB) of less than 40 percent of predicted value, or; 
maximum exercise capacity less than 15 ml/kg/min. oxygen 
consumption (with cardiac or respiratory limitation, or; cor 
pulmonale (right heart failure), or; right ventricular 
hypertrophy, or; pulmonary hypertension (shown by Echo or 
cardiac catheterization), or; episode(s) of acute respiratory 
failure, or; requires outpatient oxygen therapy.  38 C.F.R. 
§ 4.97, Diagnostic Code 6604 (1998).

Having reviewed the pertinent medical evidence of record, the 
Board finds that the criteria for a 100 percent rating are 
met.  We observe that the FEV-1 value was 34.1 percent 
predicted in October 1997 and 40.3 percent predicted in 
February 1998, and that the DLCO (SB) value was 39.8 percent 
predicted in October 1997 and 64.1 percent predicted in 
February 1998.

Although the pulmonary function findings had improved between 
October 1997 and February 1998, the FEV-1 value of 34.1 
percent in October 1997 clearly meets the criteria for a 100 
percent rating as it is less than 40 percent predicted.  
Also, we observe that there is no evidence of record 
suggesting that the FEV-1 value of 40.1 percent in February 
1998, which nearly satisfies the criteria for a 100 percent 
disability, is sustainable.  Therefore, because there is an 
approximate balance of the positive and negative evidence, 
which does not satisfactorily prove or disprove the claim, 
for the reasons discussed above, the benefit of the doubt 
must be afforded the appellant and his claim granted.

A 100 percent disability rating for respiratory disability is 
warranted.

ORDER

A 100 percent rating for respiratory disability is granted.




		
	C.P. RUSSELL
	Member, Board of Veterans' Appeals



 

